1
2
3
4
5
6
7                                       UNITED STATES DISTRICT COURT
8                                   CENTRAL DISTRICT OF CALIFORNIA
9
10 PARTNER’S PRODUCE, INC., an Idaho Case No. 5:18-cv-00303 JGB (SPx)
   corporation,
11                                   STIPULATED PROTECTIVE ORDER
                       Plaintiff,
12                                   [DISCOVERY MATTER]
         vs.
13
   AJINOMOTO WINDSOR, INC., an
14 Oregon corporation,
15                                      Defendant.
16
     AND RELATED COUNTERCLAIM.
17
18
19
20
21
22
23
24
25
26
27
28

                                                     1
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
 1 1.         A. PURPOSES AND LIMITATIONS
 2            Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public
 4 disclosure and from use for any purpose other than prosecuting this litigation may be
 5 warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
 6 the following Stipulated Protective Order. The parties acknowledge that this Order
 7 does not confer blanket protections on all disclosures or responses to discovery and
 8 that the protection it affords from public disclosure and use extends only to the limited
 9 information or items that are entitled to confidential treatment under the applicable
10 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
11 that this Stipulated Protective Order does not entitle them to file confidential
12 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13 followed and the standards that will be applied when a party seeks permission from
14 the court to file material under seal.
15            B. GOOD CAUSE STATEMENT
16            This action is likely to involve trade secrets, customer and pricing lists and
17 other valuable research, development, commercial, financial, technical and/or
18 proprietary information for which special protection from public disclosure and from
19 use for any purpose other than prosecution of this action is warranted. Such
20 confidential and proprietary materials and information consist of, among other things,
21 confidential business or financial information, information regarding confidential
22 business practices, or other confidential research, development, or commercial
23 information (including information implicating privacy rights of third parties),
24 information otherwise generally unavailable to the public, or which may be privileged
25 or otherwise protected from disclosure under state or federal statutes, court rules, case
26 decisions, or common law. Accordingly, to expedite the flow of information, to
27 facilitate the prompt resolution of disputes over confidentiality of discovery
28 materials, to adequately protect information the parties are entitled to keep

                                                2
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
 1 confidential, to ensure that the parties are permitted reasonable necessary uses of such
 2 material in preparation for and in the conduct of trial, to address their handling at the
 3 end of the litigation, and serve the ends of justice, a protective order for such
 4 information is justified in this matter. It is the intent of the parties that information
 5 will not be designated as confidential for tactical reasons and that nothing be so
 6 designated without a good faith belief that it has been maintained in a confidential,
 7 non-public manner, and there is good cause why it should not be part of the public
 8 record of this case.
 9 2.         DEFINITIONS
10            2.1.      Action: this pending lawsuit, Partners Produce, Inc. v. Ajinomoto
11 Windsor, Inc., U.S.D.C. Case No. 5:18-cv-00303 JGB (SPx).
12            2.2.      Challenging Party: a Party or Non-Party that challenges the designation
13 of information or items under this Order.
14            2.3.      “CONFIDENTIAL” Information or Items: information (regardless of
15 how it is generated, stored or maintained) or tangible things that qualify for protection
16 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
17 Cause Statement.
18            2.4.      Counsel: Outside Counsel of Record and House Counsel (as well as
19 their support staff).
20            2.5.      Designating Party: a Party or Non-Party that designates information or
21 items that it produces in disclosures or in responses to discovery as
22 “CONFIDENTIAL.”
23            2.6.      Disclosure or Discovery Material: all items or information, regardless
24 of the medium or manner in which it is generated, stored, or maintained (including,
25 among other things, testimony, transcripts, and tangible things), that are produced or
26 generated in disclosures or responses to discovery in this matter.
27
28

                                                    3
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
 1            2.7.      Expert: a person with specialized knowledge or experience in a matter
 2 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3 an expert witness or as a consultant in this Action.
 4            2.8.      House Counsel: attorneys who are employees of a party to this Action.
 5 House Counsel does not include Outside Counsel of Record or any other outside
 6 counsel.
 7            2.9.      Non-Party: any natural person, partnership, corporation, association, or
 8 other legal entity not named as a Party to this action.
 9            2.10. Outside Counsel of Record: attorneys who are not employees of a party
10 to this Action but are retained to represent or advise a party to this Action and have
11 appeared in this Action on behalf of that party or are affiliated with a law firm which
12 has appeared on behalf of that party, and includes support staff.
13            2.11. Party: any party to this Action, including all of its officers, directors,
14 employees, consultants, retained experts, and Outside Counsel of Record (and their
15 support staffs).
16            2.12. Producing Party: a Party or Non-Party that produces Disclosure or
17 Discovery Material in this Action.
18            2.13. Professional Vendors: persons or entities that provide litigation support
19 services (e.g., photocopying, videotaping, translating, preparing exhibits or
20 demonstrations, and organizing, storing, or retrieving data in any form or medium)
21 and their employees and subcontractors.
22            2.14. Protected Material:       any Disclosure or Discovery Material that is
23 designated as “CONFIDENTIAL.”
24            2.15. Receiving Party: a Party that receives Disclosure or Discovery Material
25 from a Producing Party.
26 3.         SCOPE
27            The protections conferred by this Stipulation and Order cover not only
28 Protected Material (as defined above), but also (1) any information copied or

                                                    4
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
 1 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 2 compilations of Protected Material; and (3) any testimony, conversations, or
 3 presentations by Parties or their Counsel that might reveal Protected Material.
 4            Any use of Protected Material at trial shall be governed by the orders of the
 5 trial judge. This Order does not govern the use of Protected Material at trial.
 6 4.         DURATION
 7            Even after final disposition of this litigation, the confidentiality obligations
 8 imposed by this Order shall remain in effect until a Designating Party agrees
 9 otherwise in writing or a court order otherwise directs. Final disposition shall be
10 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
11 or without prejudice; and (2) final judgment herein after the completion and
12 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
13 including the time limits for filing any motions or applications for extension of time
14 pursuant to applicable law.
15 5.         DESIGNATING PROTECTED MATERIAL
16            5.1.      Exercise of Restraint and Care in Designating Material for Protection.
17 Each Party or Non-Party that designates information or items for protection under
18 this Order must take care to limit any such designation to specific material that
19 qualifies under the appropriate standards. The Designating Party must designate for
20 protection only those parts of material, documents, items, or oral or written
21 communications that qualify so that other portions of the material, documents, items,
22 or communications for which protection is not warranted are not swept unjustifiably
23 within the ambit of this Order. Mass, indiscriminate, or routinized designations are
24 prohibited. Designations that are shown to be clearly unjustified or that have been
25 made for an improper purpose (e.g., to unnecessarily encumber the case development
26 process or to impose unnecessary expenses and burdens on other parties) may expose
27 the Designating Party to sanctions.
28

                                                   5
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
 1            If it comes to a Designating Party’s attention that information or items that it
 2 designated for protection do not qualify for protection, that Designating Party must
 3 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4            5.2.      Manner and Timing of Designations. Except as otherwise provided in
 5 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 6 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7 under this Order must be clearly so designated before the material is disclosed or
 8 produced.
 9            Designation in conformity with this Order requires:
10                 (a) for information in documentary form (e.g., paper or electronic
11 documents, but excluding transcripts of depositions or other pretrial or trial
12 proceedings), that the Producing Party affix at a minimum, the legend
13 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
14 contains protected material. If only a portion or portions of the material on a page
15 qualifies for protection, the Producing Party also must clearly identify the protected
16 portion(s) (e.g., by making appropriate markings in the margins).
17            A Party or Non-Party that makes original documents available for inspection
18 need not designate them for protection until after the inspecting Party has indicated
19 which documents it would like copied and produced. During the inspection and
20 before the designation, all of the material made available for inspection shall be
21 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
22 it wants copied and produced, the Producing Party must determine which documents,
23 or portions thereof, qualify for protection under this Order. Then, before producing
24 the specified documents, the Producing Party must affix the “CONFIDENTIAL
25 legend” to each page that contains Protected Material. If only a portion or portions
26 of the material on a page qualifies for protection, the Producing Party also must
27 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
28 margins).

                                                  6
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
 1                 (b) for testimony given in depositions that the Designating Party identify the
 2 Disclosure or Discovery Material on the record, before the close of the deposition all
 3 protected testimony.
 4                 (c) for information produced in some form other than documentary and for
 5 any other tangible items, that the Producing Party affix in a prominent place on the
 6 exterior of the container or containers in which the information is stored the legend
 7 “CONFIDENTIAL.” If only a portion or portions of the information warrants
 8 protection, the Producing Party, to the extent practicable, shall identify the protected
 9 portion(s).
10            5.3.      Inadvertent Failures to Designate. If timely corrected, an inadvertent
11 failure to designate qualified information or items does not, standing alone, waive the
12 Designating Party’s right to secure protection under this Order for such material.
13 Upon timely correction of a designation, the Receiving Party must make reasonable
14 efforts to assure that the material is treated in accordance with the provisions of this
15 Order.
16 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
17            6.1.      Timing of Challenges.     Any Party or Non-Party may challenge a
18 designation of confidentiality at any time that is consistent with the Court’s
19 Scheduling Order.
20            6.2.      Meet and Confer. The Challenging Party shall initiate the dispute
21 resolution process under Local Rule 37.1 et seq.
22            6.3.      The burden of persuasion in any such challenge proceeding shall be on
23 the Designating Party. Frivolous challenges, and those made for an improper purpose
24 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
25 expose the Challenging Party to sanctions. Unless the Designating Party has waived
26 or withdrawn the confidentiality designation, all parties shall continue to afford the
27 material in question the level of protection to which it is entitled under the Producing
28 Party’s designation until the Court rules on the challenge.

                                                   7
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
 1 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
 2            7.1.      Basic Principles. A Receiving Party may use Protected Material that is
 3 disclosed or produced by another Party or by a Non-Party in connection with this
 4 Action only for prosecuting, defending, or attempting to settle this Action. Such
 5 Protected Material may be disclosed only to the categories of persons and under the
 6 conditions described in this Order.                   When the Action has been terminated, a
 7 Receiving Party must comply with the provisions of section 13 below (FINAL
 8 DISPOSITION).
 9            Protected Material must be stored and maintained by a Receiving Party at a
10 location and in a secure manner that ensures that access is limited to the persons
11 authorized under this Order.
12            7.2.      Disclosure of “CONFIDENTIAL” Information or Items.                  Unless
13 otherwise ordered by the court or permitted in writing by the Designating Party, a
14 Receiving            Party           may   disclose   any   information   or   item   designated
15 “CONFIDENTIAL” only to:
16                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
17 as employees of said Outside Counsel of Record to whom it is reasonably necessary
18 to disclose the information for this Action;
19                 (b) the officers, directors, and employees (including House Counsel) of the
20 Receiving Party to whom disclosure is reasonably necessary for this Action;
21                 (c) Experts (as defined in this Order) of the Receiving Party to whom
22 disclosure is reasonably necessary for this Action and who have signed the
23 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24                 (d) the court and its personnel;
25                 (e) court reporters and their staff;
26                 (f) professional jury or trial consultants, mock jurors, and Professional
27 Vendors to whom disclosure is reasonably necessary for this Action and who have
28 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                          8
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
 1                 (g) the author or recipient of a document containing the information or a
 2 custodian or other person who otherwise possessed or knew the information;
 3                 (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 4 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 5 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 6 not be permitted to keep any confidential information unless they sign the
 7 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 8 agreed by the Designating Party or ordered by the court. Pages of transcribed
 9 deposition testimony or exhibits to depositions that reveal Protected Material may be
10 separately bound by the court reporter and may not be disclosed to anyone except as
11 permitted under this Stipulated Protective Order; and
12                 (i) any mediator or settlement officer, and their supporting personnel,
13 mutually agreed upon by any of the parties engaged in settlement discussions.
14 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
15 IN OTHER LITIGATION
16            If a Party is served with a subpoena or a court order issued in other litigation
17 that compels disclosure of any information or items designated in this Action as
18 “CONFIDENTIAL,” that Party must:
19                 (a) promptly notify in writing the Designating Party. Such notification shall
20 include a copy of the subpoena or court order;
21                 (b) promptly notify in writing the party who caused the subpoena or order
22 to issue in the other litigation that some or all of the material covered by the subpoena
23 or order is subject to this Protective Order. Such notification shall include a copy of
24 this Stipulated Protective Order; and
25                 (c) cooperate with respect to all reasonable procedures sought to be pursued
26 by the Designating Party whose Protected Material may be affected.
27            If the Designating Party timely seeks a protective order, the Party served with
28 the subpoena or court order shall not produce any information designated in this

                                                   9
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
 1 action as “CONFIDENTIAL” before a determination by the court from which the
 2 subpoena or order issued, unless the Party has obtained the Designating Party’s
 3 permission. The Designating Party shall bear the burden and expense of seeking
 4 protection in that court of its confidential material and nothing in these provisions
 5 should be construed as authorizing or encouraging a Receiving Party in this Action
 6 to disobey a lawful directive from another court.
 7 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 8 PRODUCED IN THIS LITIGATION
 9                 (a) The terms of this Order are applicable to information produced by a
10 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
11 produced by Non-Parties in connection with this litigation is protected by the
12 remedies and relief provided by this Order. Nothing in these provisions should be
13 construed as prohibiting a Non-Party from seeking additional protections.
14                 (b) In the event that a Party is required, by a valid discovery request, to
15 produce a Non-Party’s confidential information in its possession, and the Party is
16 subject to an agreement with the Non-Party not to produce the Non-Party’s
17 confidential information, then the Party shall:
18                      (1)      promptly notify in writing the Requesting Party and the Non-Party
19 that some or all of the information requested is subject to a confidentiality agreement
20 with a Non-Party;
21                      (2)      promptly provide the Non-Party with a copy of the Stipulated
22 Protective Order in this Action, the relevant discovery request(s), and a reasonably
23 specific description of the information requested; and
24                      (3)      make the information requested available for inspection by the
25 Non-Party, if requested.
26                 (c) If the Non-Party fails to seek a protective order from this court within
27 14 days of receiving the notice and accompanying information, the Receiving Party
28 may produce the Non-Party’s confidential information responsive to the discovery

                                                      10
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
 1 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 2 not produce any information in its possession or control that is subject to the
 3 confidentiality agreement with the Non-Party before a determination by the court.
 4 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 5 of seeking protection in this court of its Protected Material.
 6 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 8 Protected Material to any person or in any circumstance not authorized under this
 9 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
10 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
11 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
12 persons to whom unauthorized disclosures were made of all the terms of this Order,
13 and (d) request such person or persons to execute the “Acknowledgment and
14 Agreement to Be Bound” that is attached hereto as Exhibit A.
15 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
16 PROTECTED MATERIAL
17            When a Producing Party gives notice to Receiving Parties that certain
18 inadvertently produced material is subject to a claim of privilege or other protection,
19 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
20 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
21 may be established in an e-discovery order that provides for production without prior
22 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
23 parties reach an agreement on the effect of disclosure of a communication or
24 information covered by the attorney-client privilege or work product protection, the
25 parties may incorporate their agreement in the stipulated protective order submitted
26 to the court.
27 12.        MISCELLANEOUS
28

                                                 11
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
 1            12.1. Right to Further Relief. Nothing in this Order abridges the right of any
 2 person to seek its modification by the Court in the future.
 3            12.2. Right to Assert Other Objections. By stipulating to the entry of this
 4 Protective Order no Party waives any right it otherwise would have to object to
 5 disclosing or producing any information or item on any ground not addressed in this
 6 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 7 ground to use in evidence of any of the material covered by this Protective Order.
 8            12.3. Filing Protected Material. A Party that seeks to file under seal any
 9 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
10 only be filed under seal pursuant to a court order authorizing the sealing of the
11 specific Protected Material at issue. If a Party’s request to file Protected Material
12 under seal is denied by the court, then the Receiving Party may file the information
13 in the public record unless otherwise instructed by the court.
14 13.        FINAL DISPOSITION
15            After the final disposition of this Action, as defined in paragraph 4, within 60
16 days of a written request by the Designating Party, each Receiving Party must return
17 all Protected Material to the Producing Party or destroy such material. As used in
18 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
19 summaries, and any other format reproducing or capturing any of the Protected
20 Material. Whether the Protected Material is returned or destroyed, the Receiving
21 Party must submit a written certification to the Producing Party (and, if not the same
22 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
23 (by category, where appropriate) all the Protected Material that was returned or
24 destroyed and (2) affirms that the Receiving Party has not retained any copies,
25 abstracts, compilations, summaries or any other format reproducing or capturing any
26 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
27 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
28 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

                                                 12
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
1 reports, attorney work product, and consultant and expert work product, even if such
2 materials contain Protected Material. Any such archival copies that contain or
3 constitute Protected Material remain subject to this Protective Order as set forth in
4 Section 4 (DURATION).
5 14.         Any violation of this Order may be punished by any and all appropriate
6 measures including, without limitation, contempt proceedings and/or monetary
7 sanctions.
8 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
9 DATED: February 26, 2019
10                                             ROBERT D. LIPSCOMB
11                                       By: /s/ Robert D. Lipscomb
12                                           Robert D. Lipscomb

13                                             -and-
14                                             MEUERS LAW FIRM, P.L.
15                                       By: /s/ Steven E. Nurenberg
16                                           Steven E. Nurenberg

17                                             Attorneys for Plaintiff
                                               PARTNER’S PRODUCE, INC.
18
19                                             LEWIS BRISBOIS BISGAARD &
                                               SMITH, LLP
20
                                         By: /s/ Joseph V. Miceli
21                                           Joseph V. Miceli
                                             Charles L. Harris
22
23                                             Attorneys for Counter Defendant
                                               PARTNER’S PRODUCE, INC.
24
25
26
27
28

                                               13
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
 1                                            DAVIS WRIGHT TREMAINE, LLP
 2                                      By: /s/ Anna R. Buono
 3                                          Ashley L. Vulin
                                            Anna R. Buono
 4
                                              Attorneys for Defendant/Counterclaimant
 5                                            AJINOMOTO FOODS NORTH
 6                                            AMERICA, INC. (f/k/a AJINOMOTO
                                              WINDSOR, INC.)
 7
 8
               Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer attests that all other
 9 signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
   content and have authorized this filing.
10
                                            /s/ Anna R. Buono
11                                          Anna R. Buono
12
13 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
14
15 DATED: March 1, 2019
16
17
                                            Honorable Sheri Pym
18                                          United States District/Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                              14
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
 1                                        EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, _________________________________ [print or type full name], of
 4 _____________________ [print or type full address], declare under penalty of
 5 perjury that I have read in its entirety and understand the Stipulated Protective Order
 6 that was issued by the United States District Court for the Central District of
 7 California on January __, 2019 in the case of Partners Produce, Inc. v. Ajinomoto
 8 Windsor, Inc., U.S.D.C. Case No. 5:18-cv-00303 JGB (SPx). I agree to comply with
 9 and to be bound by all the terms of this Stipulated Protective Order and I understand
10 and acknowledge that failure to so comply could expose me to sanctions and
11 punishment in the nature of contempt. I solemnly promise that I will not disclose in
12 any manner any information or item that is subject to this Stipulated Protective Order
13 to any person or entity except in strict compliance with the provisions of this Order.
14 I further agree to submit to the jurisdiction of the United States District Court for the
15 Central District of California for the purpose of enforcing the terms of this Stipulated
16 Protective Order, even if such enforcement proceedings occur after termination of
17 this action. I hereby appoint ______________________________________ [print
18 or type full name] of _________________________ [print or type full address and
19 telephone number] as my California agent for service of process in connection with
20 this action or any proceedings related to enforcement of this Stipulated Protective
21 Order.
22 Date:
23 City and State where sworn and signed:
24
     Printed name:
25
26 Signature:
27
28

                                              15
     STIPULATED PROTECTIVE ORDER
     4813-5770-0740v.1 0094826-000022
